 1   CHRISTOPHER KAO (SBN 237716)
       christopher.kao@pillsburylaw.com
 2   DAVID J. TSAI (SBN 244479)
       david.tsai@pillsburylaw.com
 3   PILLSBURY WINTHROP SHAW PITTMAN LLP
     Four Embarcadero Center, 22nd Floor
 4   San Francisco, CA 94111
     Telephone: (415) 983-1000
 5   Facsimile: (415) 983-1200

 6   Specially Appearing for Defendant
     Sharp Corporation
 7

 8

 9                                        UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN JOSE DIVISION

12

13   CONTINENTAL AUTOMOTIVE                                 Case No. 19-cv-02520-LHK
     SYSTEMS, INC.,
14                                                          DEFENDANT SHARP
                       Plaintiff,                           CORPORATION’S
15
                                                            NOTICE OF LETTER TO COURT
16            v.

17   AVANCI, LLC, et al.,

18                     Defendants.

19

20           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

21           Counsel for Defendant Sharp Corporation hereby file, as Exhibit A, a true and correct copy

22   of a letter from counsel to the Court regarding Plaintiff’s Motion for an Anti-Suit Injunction (Dkt.

23   No. 32) and Partial Withdrawal of the same (Dkt. No. 166).

24   Dated: September 6, 2019                       PILLSBURY WINTHROP SHAW PITTMAN LLP

25
                                                            /s/ Christopher Kao
26                                                             Christopher Kao
27                                                  Specially Appearing for Defendant
                                                    Sharp Corporation
28

      Sharp’s Notice of Letter to Court                 1                         Case No. 19-cv-02520-LHK
 1                                        CERTIFICATE OF SERVICE

 2           The undersigned certifies that on September 6, 2019, the foregoing document was

 3   electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,

 4   NORTHERN DISTRICT OF CALIFORNIA, using Court’s Electronic Case Filing (ECF) system.

 5   The ECF system routinely sends a “Notice of Electronic Filing” to all attorneys of record who have

 6   consented to accept this notice as service of this document by electronic means. Any party not

 7   receiving the Court’s electronic notification will be sent a copy of the foregoing document.

 8   Dated: September 6, 2019

 9                                                               /s/ Christopher Kao
                                                                     Christopher Kao
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

      Sharp’s Notice of Letter to Court                2                         Case No. 19-cv-02520-LHK
